DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DAVID HERSHLIKOVITZ,
                             Appellant,

                                    v.

DEUTSHE BANK NATIONAL TRUST COMPANY, As Trustee For HOME
 EQUITY MORTGAGE LOAN ASSET-BACKED TRUST SERIES INABS
   2007-B, HOME EQUITY MORTGAGE LOAN ASSET-BACKED
            CERTIFICATES SERIES INABS 2007-B,
                        Appellee.

                              No. 4D19-2250

                          [October 29, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2018-CA-
005647-XXXX-MB.

  David Hershlikovitz, Boca Raton, pro se.

   Kimberly S. Mello of Greenberg Traurig, P.A., Orlando; and Joseph H.
Picone of Greenberg Traurig, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.